PEOK, O. J.
On looking into this transcript, we find no where in the record, or the certificate of the clerk of the circuit court, any evidence that an appeal was taken, or any appeal bond, or security for the costs of an appeal, given, as required by § 3509 of the Eevised Code; consequently, the case is not properly in this court, and we can take no jurisdiction of it, either to hear it, or to dismiss it as an appeal irregularly and improperly here. The only order we can make is, to direct the case to befstricken off the docket. This we must do to get the case out of our way.
Let the case be stricken from the docket, because no appeal appears to have been taken.